SILVESTRI, Senior Judge,
dissenting.
Because I disagree with the majority’s conclusion that a landowner’s self-created land-lock defeats a finding of necessity under the Private Road Act (Act),11 dissent.
Initially, it is noted that a board of viewers has broad authority under Section 11 of the Act, 36 P.S. § 2731, to determine the necessity of a private roadway. In re Laying Out and Opening a Private Road, Appeal of Zeafla, 405 Pa.Superior Ct. 298, 592 A.2d 343 (1991). In reviewing the viewers’ decision, a trial court may confirm the report, or reject it and direct a view. Id. Appellate review is limited to ascertaining the validity of the court’s jurisdiction, the regularity of the proceedings, questions of law and whether there has been an abuse of discretion. In re Private Road in Greene Township, 343 Pa.Superior Ct. 304, 494 A.2d 859 (1985).
There is nothing in the Act or in the cases of this Commonwealth which limits a party who has caused their property to become landlocked from obtaining a private roadway through a neighboring property to gain access to a public road. In In re Petition for a Private Road in Monroeville Borough, 204 Pa.Superior Ct. 552, 555, 205 A.2d 885, 886 (1964), the court rejected an argument that a landowner who purchased property knowing it to be landlocked should be prevented from utilizing the Act for a private right of way through adjacent property. The court in rejecting this argument pointed out the absurdity which would result if such an argument were successful. The court stated:
[W]e have failed to find in the road acts any indication of legislative intention to distinguish between persons who acquire land with knowledge and persons who acquire land without knowledge of its landlocked condition. That land is landlocked would come to the attention of all purchasers by an inspection of the property or by an examination of the public records. If appellant’s contention were tenable, it would mean that only those property owners whose access to a public road was shut off either by a sale of part of their property or by some public improvement, the latter of which occurred in the present case, should have the benefit of the acts.
As in Monroeville Borough, here too, an absurd situation results if, as the majority concludes, persons whose property becomes landlocked through their own actions are prevented from seeking relief under the Act. Would such a limitation apply to all subsequent purchasers of the property thereby making the property, essentially, unusable? Clearly not, as the foregoing case demonstrates that one who purchases landlocked property with the knowledge of its landlocked condition is not prevented from obtaining a private right of way over lands of another.
The majority, in footnote 12, acknowledges the Monroeville Borough line of cases, but distinguishes between landowners who purchase landlocked property with the knowledge of its landlocked condition and those who own property and create a landloek on their property. However, to make a distinction between a subsequent purchaser and a present owner who creates the landloek does not serve the purposes of the Act, as such a distinction focuses entirely upon the individual bringing the action. This is inconsistent with the case of Waddell’s Appeal, 84 Pa. 90 (1877), wherein the Supreme Court pointed out that the rights of the individuals involved in the proceedings to open a private road are not the exclusive consideration to be given. In Waddell, the court noted the following:
The right of the legislature to establish private roads over the land of one man for the benefit of another, for the purpose of access to highways or places of necessary public resort, or even to private ways leading to highways, has never been seriously doubted in Pennsylvania.... [I]t is the connection of these private ways with public highways, or with places of necessary public resort, together with the implied right or license of the public to use them, at least in going to and from the premises of the person laying them out, quite as much, if not more, as the consideration of purely individual rights, that have won for *1039these acts judicial recognition of constitutionality.
Waddell, 84 Pa. at 93-94.
Accordingly, the fact that a resulting land-lock is “self-created” should not preclude a landowner from gaining a private right of way through an adjacent property owners’ land in order to access a public roadway; to hold otherwise, as the majority does, is illogical, absurd and purely punitive since subsequent purchasers with knowledge of the landlocked situation can obtain relief under the Act.
Based upon the foregoing, I would conclude, within our narrow scope of review, that the trial court’s confirmation of the Viewers’ report was proper.

. Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891.